464 F. Supp. 2d 387 (2006)
UNITED STATES of America
v.
Angelo RODRIGUEZ.
No. CR.03 789 FLW.
United States District Court, D. New Jersey.
December 7, 2006.
Marc D. Larkins, Office of the United States Attorney, Newark, NJ, for United States of America.

ORDER
WOLFSON, District Judge.
This matter having come before the Court on the joint motion of the United States by Christopher J. Christie, United *388 States Attorney for the District of New Jersey (Marc Larkins, Assistant United States Attorney, appearing), and the defendant Angelo Rodriguez (Ellen Brotman, Esq., appearing), and the parties having entered into a Consent Judgment and Order of Forfeiture filed with this Court on December 7, 2006; and the parties having stipulated and agreed that this matter should be resolved on the terms set forth in the Consent Judgment and Order of Forfeiture; and it appearing that the parties move jointly for the relief ordered herein; and good cause having been shown, the Court makes the following findings:
1. The Court issued an Opinion and Order on May 12, 2006, deciding various issues related to the forfeiture proceedings in this case. As part of the May 12, 2006, Opinion and Order, this Court ordered that the United States was precluded from seizing substitute assets, pursuant to 21 U.S.C. § 853(p), in forfeiture proceedings under 31 U.S.C. § 5317(c); and
2. On or about May 19, 2006, the United States filed a motion asking this Court to reconsider the portion of its May 12, 2006 Opinion and Order precluding the United States from seizing substitute assets. The defendant Angelo Rodriguez opposed the motion. This Court heard oral argument on the motion for reconsideration on or about June 26, 2006, and indicated orally that it intended to deny the motion. Shortly thereafter, however, the Court permitted the United States to submit supplemental papers on the motion for reconsideration, which papers were submitted on or about June 29, 2006; and
3. This Court having learned that the parties were attempting to resolve all issues related to this case, held final ruling on the United States' motion for reconsideration in abeyance. The United States' motion for reconsideration and the issues presented therein remain unresolved, and this Court retains jurisdiction over the matter.
4. The parties have reached an agreement regarding the forfeiture proceedings in this case as reflected in the Consent Judgment and Order of Forfeiture.
In light of the pending motion for reconsideration, and the parties' agreement,
IT IS, therefore, on this 7th day of December, 2006;
ORDERED that the portion of this Court's May 12, 2006, Opinion and Order reported at 430 F. Supp. 2d 388, finding that the United States is precluded from seizing substitute assets, pursuant to 21 U.S.C. § 853(p), in forfeiture proceedings under 31 U.S.C. § 5317(c), is hereby withdrawn and vacated; and
IT IS FURTHER ORDERED, pursuant to the parties' resolution of the forfeiture proceedings, the issue of seizure of substitute assets as previously decided by the Court and presented in the United States' motion for reconsideration is moot and no further opinion or order is necessary.